        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



  IN THE MATTER OF THE APPLICATION OF                   No. 19-MJ-6449-MPK
  THE UNITED STATES OF AMERICA FOR
  AN ORDER AUTHORIZING THE SEARCH
  OF:

  WHITE AND GOLD, APPLE IPHONE WITH
  BLACK COVER, MODEL A1549, IMEI #
  358373060271961



            AFFIDAVIT OF LIEUTENANT ERIK TELFORD IN SUPPORT OF
                     APPLICATION FOR SEARCH WARRANT

       I, Erik V. Telford, being duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.      I am a Massachusetts State Police Officer with over nineteen (19) years of

professional experience. I am assigned to the Gang Unit as part of the South Eastern

Massachusetts Gang Task Force (“the Task Force”). The Task Force consists of Special Agents

(“SA”) from the Federal Bureau of Investigation (“FBI”), the Bureau of Alcohol Tobacco

Firearms and Explosives (“ATF”), Troopers from the Massachusetts State Police (“MSP”) Gang

Unit, and Detectives from the Brockton Police Department. I have been assigned to the Gang

Unit for over sixteen (16) years and part of the Task Force for over eight years.

       2.      In or about January 2008, I was deputized by the FBI as a federal Task Force Officer

(“TFO”). As such, I am also an investigative or law enforcement officer of the United States,

within the meaning of Section 2510(7) of Title 18, United States Code: that is, an officer of the

United States who is empowered by law to conduct investigations of, and to make arrests for,

offenses enumerated in Section 2516, Title 18, United States Code.
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 2 of 11



       3.      I have participated in numerous investigations into illicit drug distribution

networks and have interviewed defendants, informants, and others who were sellers, distributors

or users of narcotics and other illicit drugs. I have been involved in the monitoring, intercepting,

and recording of court ordered wiretaps relating to drug investigations. I have participated in

numerous search warrants and arrest warrants involving drug trafficking. I have participated in

numerous searches of residences, vehicles, and businesses in which controlled substances and

paraphernalia, currency, and records relating to drug trafficking were discovered. In addition, I

have had the opportunity to speak with and observe other federal and state narcotics officers in

matters relating to the manner in which narcotics are possessed, sold, and distributed in the

Massachusetts area. I have interviewed hundreds of drug dealers, users and suppliers regarding

the illegal distribution of drugs, including street level distribution, and I have observed illegal

drug deals taking place.

       4.      I have participated in narcotics and criminal street gang and narcotics investigations

that involved wiretaps, physical surveillance, controlled purchases utilizing undercover officers,

confidential informants, and cooperating witnesses, the execution of search warrants, the review

of recorded (both audio and video) conversations and criminal activities, and the analysis of

telephone, financial and drug records.        Through my professional training, education and

experience, I have become familiar with the manner in which illegal drugs are prepared, packaged,

stored, transported and distributed as well as the method of payment for such drugs.

       5.      Based on my training, education, and experience, I am familiar with the manner

and means commonly employed by drug traffickers and drug trafficking organizations to conduct

their illegal activities, including purchasing, manufacturing, storing, and distributing controlled

substances, the laundering of illegal proceeds, and the efforts of persons involved in such



                                                  2
         Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 3 of 11



activities to avoid detection by law enforcement. I am also familiar with the terminology and

slang commonly employed by drug traffickers. I have observed and examined cocaine, cocaine

base (“crack”), heroin, and fentanyl as well as other controlled substances. I am aware of the

street prices for these substances, the methods of packaging, and the jargon used in the drug

trade.

         6.    Based on my training and experience, I am aware that drug traffickers commonly

use cellular telephones to communicate and further their drug-trafficking activities. However,

drug traffickers are aware of law enforcement’s use of electronic surveillance, and thus

frequently endeavor to thwart detection by changing cellular telephone numbers, using multiple

cellular phones at the same time, and/or utilizing prepaid cellular phones where the user of the

phone is not required to provide personal identifying information. I am also aware that drug

traffickers frequently “drop” or change cellular telephone numbers and cellular telephones in an

effort to thwart law enforcement’s use of electronic surveillance. I am familiar with the manner

in which narcotics traffickers use telephone, coded, veiled, or slang-filled telephone

conversations when discussing their illegal business, in an effort to further prevent detection, and

that they often use text messages in lieu of phone calls to avoid speaking over the telephone. I

am familiar with the “street” language used by drug traffickers, as well as the methods they use

to disguise conversation and operations.

                                  PURPOSE OF AFFIDAVIT

         7.    This affidavit is being submitted in support of an application for a search warrant

for electronic equipment seized from ARIAS-CASTILLO pursuant to his arrest on September

11, 2019: a white and gold colored iPhone with black cover, Model A1549, IMEI #

358373060271961 (“TARGET PHONE” or “the Equipment”), that is in the possession of law



                                                 3
          Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 4 of 11



enforcement officials, as described in Attachment A. There is probable cause to believe that the

TARGET PHONE is an instrumentality of and contains evidence of violations of 21 U.S.C. §

841(a)(1) (possession and distribution of controlled substances), as described in Attachment B.

          8.    The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other law enforcement

officials and witnesses. This affidavit is intended to show merely that there is sufficient probable

cause for the requested search warrant and does not set forth all of my knowledge about this

matter.

                                      PROBABLE CAUSE

                                        September 3, 2019

          9.    On Tuesday, September 3, 2019, officers conducted an undercover narcotics

operation in Lawrence, Massachusetts. Troopers Andrew DaSilva and Carol Mansi worked as

undercovers (“UCs”) with the goal of purchasing narcotics. The UCs were utilizing a UC vehicle

and utilizing an audio monitoring device for safety that was not recorded. Several officers in

unmarked vehicles conducted surveillance.

          10.   The UCs made a series of calls and texts to “Willy” at 617-712-9116 in the

afternoon and negotiated the sale of “a finger of brown for $250,” known to investigators to be

approximately 10 grams of heroin/fentanyl. At approximately 3:30pm, the male on the phone

directed the UCs to the area of 700 Essex Street in Lawrence, “Market Basket,” to meet to make

the heroin/fentanyl purchase. The male voice had a Hispanic accent and spoke broken English.

          11.   The UCs traveled to the Market Basket parking lot in a UC vehicle and parked. At

approximately 3:34pm the male “Willy” called the UCs and said he was there. The UCs

described their vehicle and the male “Willy” said he was in a Gray Nissan van. Surveillance and



                                                 4
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 5 of 11



the UCs described a gray Nissan Quest driving in the lot towards the UCs with a Rhode Island

registration. The Gray Nissan van parked near the UCs.

       12.     Tpr. DaSilva exited the UC vehicle and entered the Gray Nissan Van. The

occupant, later identified as ARIAS-CASTILLO, was a Hispanic male wearing a baseball hat

and purple t-shirt. ARIAS-CASTILLO handed the UC a paper bag and the UC handed the target

$250 in U.S. currency “buy money.” Tpr. DaSilva opened the paper bag and observed four

“fingers” within an outer green plastic wrap.

       13.     Tpr. DaSilva handed the four “fingers” of fentanyl back to ARIAS-CASTILLO

and explained he was paying $250 for one finger. ARIAS-CASTILLO ripped open the green

plastic wrap and removed one “finger” and handed it to Tpr. DaSilva. ARIAS-CASTILLO was

frustrated and believed the drug deal was for four “fingers,” not one.

       14.     Tpr. DaSilva exited and ARIAS-CASTILLO drove away in the Gray Nissan Van.

Tpr. Shea took a photograph of ARIAS-CASTILLO as he drove away and Tpr. DaSilva

positively identified the image as the target who had sold him the approximately 10 grams of

fentanyl.

       15.     Tpr. DaSilva handed the evidence to Tpr. McIntyre who logged in and secured the

evidence. Tpr. McIntye showed Tpr. DaSilva a digital image of Willin ARIAS-CASTILLO, dob:

xx/xx/1984, from a Dominican identification document, more commonly known as a cedula.

Tpr. DaSilva positively identified Willin ARIAS-CASTILLO, dob: xx/xx/1984 as “Willy,” the

target from the Gray Nissan Van who had sold the Tpr. DaSilva the above 10 gram “finger” of

fentanyl/heroin for $250. The controlled substance was weighed to be 10.2 grams.



                                       September 5, 2019



                                                 5
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 6 of 11



       16.     On Thursday, September 5, 2019, officers conducted an undercover narcotics

operation in Lawrence, Massachusetts. MSP Troopers Andrew DaSilva and Carol Mansi worked

as undercover (UCs) with the goal of purchasing narcotics. The above UCs were utilizing a UC

vehicle and utilizing a kel audio monitoring device for safety that was not recorded. Several

officers in unmarked vehicles conducted surveillance.

       17.     The UCs made a series of calls and texts to “Willy” at 617-712-9116 at

approximately 6:00pm and negotiated the sale of four fingers of brown for $1000, known to

investigators to be approximately 40 grams of heroin/fentanyl. At approximately 6:10pm, a male

voice suspected to be “Willy,” told the UCs to be at the Market Basket in Methuen in two

minutes.

       18.     The UCs parked at the Market Basket lot and minutes later, ARIAS-CASTILLO

wearing a green t-shirt, walked up to and entered the UC vehicle. ARIAS-CASTILLO directed

the UCs to park across the street in the car wash. The UCs drove to the car wash, and ARIAS-

CASTILLO handed over four clear plastic bags (cylindrical in shape) wrapped in green plastic

containing tan powdery substance of suspected heroin/fentanyl packaged into “4 fingers” as

agreed. The UCs handed ARIAS-CASTILLO $1,000 in pre-recorded U.S. currency.

       19.     ARIAS-CASTILLO then exited the UC vehicle and entered a nearby maroon

minivan operated by another individual and drove away.

                                      September 11, 2019

       20.     On Wednesday, September 11, 2019, officers conducted an undercover narcotics

operation in Lawrence, Massachusetts. MSP Troopers Andrew DaSilva and Carol Mansi worked

as UCs with the goal of purchasing narcotics. The UCs were utilizing a UC vehicle and utilizing




                                                6
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 7 of 11



a kel audio monitoring device for safety that was not recorded. Several officers in unmarked

vehicles conducted surveillance.

       21.    The UCs made a series of calls and texts to “Willy” at 617-712-9116, in order to

negotiate the purchase of 12 fingers of “brown,” which I know to be approximately 120 grams of

heroin/fentanyl. The negotiated price was for $2,800. The UCs agreed to conduct the

transaction at the Market Basket parking lot in Methuen, Massachusetts.

       22.    The UCs proceeded to and parked at the Market Basket lot. ARIAS-CASTILLO

arrived driving gray Kia Sportage, Mass. Reg. 369YA2 (the “Gray Kia”) and parked near the UC

vehicle. Tpr. DaSilva exited the UC vehicle and entered the passenger seat of the Gray Kia, and

observed ARIAS-CASTILLO to be operating it. There were no other occupants.

       23.    While in the Gray Kia, Tpr. DaSilva observed the controlled substances on

ARIAS-CASTILLO’s lap. The controlled substances were packaged in green plastic wrap.

Within the green plastic wrap, Tpr. DaSilva observed twelve clear plastic cylinder-shaped bags

of tan/brown powdery substance consistent with heroin/fentanyl. After observing the controlled

substances in the vehicle, Tpr. DaSilva stated the code-word alerting other law enforcement

officers that he had observed the narcotics and to make the arrest of ARIAS-CASTILLO.

       24.    At that point, ARIAS-CASTILLO stated “Policia” and drove around the Market

Basket parking lot with Tpr. DaSilva still in the vehicle. Officers pursued ARIAS-CASTILLO

as he drove. MSP Det. Lt. Aumais and Tpr. DaSilva observed ARIAS-CASTILLO throw the

green plastic wrap package out of the driver’s window. The Gray Kia driven by ARIAS-

CASTILLO then collided head-on with an unmarked police vehicle. At this point officers placed

ARIAS-CASTILLO under arrest.




                                                7
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 8 of 11



       25.     That green plastic wrap package containing the twelve clear plastic cylindrical

bags of tan/brown powdery substance was recovered by Det. Lt. Aumais. Shortly thereafter, the

tan/brown powdery substance was then field-tested and the test indicated positive for fentanyl

and/or methamphetamine. The tan/brown powdery substance was also weighed to be 126.46

grams with packaging.

       26.     At the time of his arrest, investigators searched ARIAS-CASTILLO vehicle and

person, and located the TARGET PHONE on ARIAS-CASTILLO’s person. Based on ARIAS-

CASTILLO’s commission of the controlled substance offenses, in violation of 21 U.S.C.

841(a)(1), and his possession of a cellular phone at the time of his arrest, I believe ARIAS-

CASTILLO was using the TARGET PHONE in furtherance of the Target Offense and additional

drug transactions.

                           LOCATION OF THE TARGET PHONE

       27.     The TARGET PHONE is currently in the custody of agents from FBI, at 201

Maple Street, Chelsea, MA 02150.

     PROBABLE CAUSE TO BELIEVE THAT THE TARGET PHONE CONTAINS
            EVIDENCE AND INSTRUMENTALITIES OF A CRIME

       28.     As established above, there is probable cause to believe that ARIAS-CASTILLO

committed the violations of 21 U.S.C. § 841(a)(1) and used the TARGET PHONE to participate

in and arrange the controlled substance transactions with the UCs on September 3, 2019,

September 5, 2019, and September 11, 2019. As noted in the information pertaining to the

September 3, 2019 and September 5, 2019 transactions, ARIAS-CASTILLO made contact with

the UCs via telephone shortly before the transaction to coordinate the location and provide

updates, likely keeping the device on his person during the deals to facilitate these

communications.

                                                 8
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 9 of 11



       29.     In addition to using the TARGET PHONE to set up drug transactions, ARIAS-

CASTILLO likely used the TARGET PHONE to set up purchases of his drug supply. In fact, he

possessed over 120 grams of fentanyl at the time of his arrest, which must have been acquired

from a source of supply (“SOS”). In my training and experience, drug distributors such as

ARIAS-CASTILLO, likely used a cellphone to arrange the larger shipments of illegal drugs,

which he then distributes. As such, there is likely a trail of communications concerning the

source of the controlled substances that ARIAS-CASTILLO was selling. These communications

likely entailed discussion of drug type, drug weight, price, and coordination of payment, delivery

dates and locations.

       30.     As described above, based on my training and experience, and information

provided to me by other agents, I am aware that individuals involved in drug trafficking

frequently use computers and other electronic devices, including smartphones, to carry out,

communicate about, and store records related to drugs and drug trafficking. These tasks are

frequently accomplished through text messages, encrypted messages, and photographs.

       31.     As discussed above, the TARGET PHONE is currently being stored by

investigators at their facilities as described in Attachment A. From my training and experience

and the training and experience of law enforcement personnel who routinely handle this

equipment, I understand that the TARGET PHONE has been stored in a manner in which its

contents are, to the extent material to this investigation, in substantially the same state as they

were when it first came into the investigators’ possession on September 11, 2019.

       32.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones (which are included in Attachment B’s

definition of computer “hardware”) can now function essentially as small computers. The



                                                  9
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 10 of 11



TARGET PHONE is a smartphone. Smartphones have capabilities that include serving as a

wireless telephone, digital camera, portable media player, GPS navigation device, sending and

receiving text messages and e-mails, and storing a vast range and amount of electronic data.

Examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device.

        33.    Based on my training, experience, and information provided to me by other

agents, I am aware that individuals commonly store records of the type described in Attachment

B in mobile phones, computer hardware, computer software, and storage media.

        34.    Based on my training and experience, I know that computer files or remnants of

such files can be recovered months or even years after they have been written, downloaded,

saved, deleted, or viewed locally or over the Internet. This is true because electronic files that

have been downloaded to a storage medium can be stored for years at little or no cost.

Furthermore, when users replace their computers, they can easily transfer the data from their old

computer to their new computer.

        35.    Even after files have been deleted, they can be recovered months or years later

using forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage medium

until it is overwritten by new data, which might not occur for long periods of time. In addition, a

computer’s operating system may also keep a record of deleted data in a “swap” or “recovery”

file.

        36.    Wholly apart from user-generated files, computer storage media, in particular

computers’ internal hard drives, contain electronic evidence of how the computer has been used,

what it has been used for, and who has used it. This evidence can take the form of operating



                                                 10
        Case 1:19-mj-06449-MPK Document 1-1 Filed 10/09/19 Page 11 of 11



system configurations, artifacts from operating system or application operation, file system data

structures, and virtual memory “swap” or paging files. It is technically possible to delete this

information, but computer users typically do not erase or delete this evidence because special

software is typically required for that task.

       37.     Similarly, files that have been viewed over the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.” The browser often

maintains a fixed amount of hard drive space devoted to these files, and the files are overwritten

only as they are replaced with more recently viewed Internet pages or if a user takes steps to

delete them.

                                          CONCLUSION

       38.     Based on the information described above, I believe that the TARGET PHONE,

as described in Attachment A, contains evidence, and instrumentalities of drug trafficking, as

described in Attachment B.

       I, Erik V. Telford, having signed this Affidavit under oath as to all assertions and

allegations contained herein, state that its contents are true and correct to the best of my

knowledge, information, and belief.



                                                Lieutenant Erik V. Telford
                                                Massachusetts State Police
                                                FBI Taskforce Officer

Subscribed and sworn to before me, this 9th day of October, 2019.



____________________________________
Honorable M. Page Kelley
United States Magistrate Judge
District of Massachusetts

                                                  11
